Citation Nr: 1118498	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  09-39 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a psychiatric disability, to include PTSD.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from June 1972 to April 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Although the RO framed the issue on appeal as being limited to PTSD, the Board has recharacterized the issue to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to service connection for a psychiatric disability, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The April 2003 rating decision, which denied service connection for a psychiatric disorder claimed as PTSD, is final.

2.  New evidence raising a reasonable possibility of substantiating the claim of entitlement to service connection for a psychiatric disability, to include PTSD, has been received.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for a psychiatric disability, to include PTSD.  38 U.S.C.A. § 5108, 7105(d) (West 2002); 38 C.F.R. § 3.156(a) (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In light of the Board's favorable determination with respect to the claim to reopen, no further discussion of VCAA compliance is needed at this time.  

Claim to Reopen

The Veteran's claim of entitlement to service connection for PTSD was denied in an April 2003 rating decision.  The basis for the denial was the lack of evidence showing combat service or service in the Republic of Vietnam, the absence of a confirmed stressor, and the lack of a confirmed diagnosis of PTSD.  Of record at that time were the Veteran's service treatment records, limited service personnel records, and private treatment notes showing diagnoses of anxiety and depression.  The Veteran did not appeal the decision and it became final.  

Generally, a final decision issued by the RO may not thereafter be reopened and allowed, and a claim based on the same factual basis may not be considered.  See 38 U.S.C.A. § 7105(c), (d) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 (West 2002), which states, in part, that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  

"New evidence" is evidence that has not previously been reviewed by VA adjudicators.  "Material evidence" is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

Furthermore, in determining whether evidence is new and material, the credibility of the newly presented evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, the Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

The evidence received since the April 2003 denial includes VA treatment notes showing a diagnosis of PTSD related to traumatic events in service, as well as statements by the Veteran describing his alleged in-service stressors.  

At the time of the previous denial, the Veteran asserted that he had a nervous condition, claimed as PTSD, related to his service in Vietnam.  He did not provide any information as to in-service stressors.  He has now provided details regarding two in-service stressors, and medical evidence of record reflects a diagnosis of PTSD that appears to be related to traumatic events in service.  Thus, the new evidence relates to an unestablished fact that may provide a reasonable possibility of substantiating the claim.  Accordingly, the Board concludes that the criteria for reopening the claim of entitlement to service connection for a psychiatric disability, to include PTSD, have been met and the claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

ORDER

New and material evidence having been received, the application to reopen a claim of entitlement to service connection for a psychiatric disability is granted.


REMAND

The Board finds that further development is needed on the claim of entitlement to service connection for a psychiatric disability, to include PTSD, on the merits.

One of the Veteran's in-service stressors involves the suicide of a fellow recruit during boot camp in San Diego, California, in June or July 1972.  The recruit allegedly jumped out of a second story window.  The Veteran indicated that he had been assigned to 3rd Battalion Platoon 3067 at the time.

Although the RO determined in January 2009 that there was not enough information to request a search to verify the claimed stressors, the Board observes that the information in the claims file may be sufficient for such purpose.  In addition to the above information provided by the Veteran, his service personnel records show that he was assigned to 3rd RTBN RTR MCRD (Recruit Training Battalion Recruit Training Regiment Marine Corps Recruit Depot) in San Diego from June to September 1972.

To ensure due process, the RO should attempt to verify the Veteran's alleged stressor.  Additionally, an examination should be afforded to determine the nature and etiology of any current psychiatric disability.

The Board notes that the Veteran has reported another stressor related to service in the Republic of Vietnam.  However, the record fails to corroborate that he had service in Vietnam.  Accordingly, no additional development is required as to that stressor.  Moreover, while the Board acknowledges that 38 C.F.R. § 3.304 was revised in July 2010 to relax the requirements for stressor verification, such applies only where the claimed stressor is consistent with the circumstances of service.  See 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. pt. 3).

Because the official documentation in the Veteran's personnel records does not indicate service in Vietnam, his claimed stressor related thereto is not consistent with service and the revised provisions for PTSD development are not here implicated.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Marine Corps Historical Center (MCHC) to request verification of the Veteran's alleged in-service stressor of a fellow recruit committing suicide by jumping out of a second story window during boot camp in June or July 1972.  The RO should inform the MCHC that the Veteran had been assigned to Platoon 3067 of 3rd RTBN RTR MCRD in San Diego from June to September 1972.  If such search yields a negative result, communicate this to the Veteran.

2.  The RO should then schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any psychiatric disability, to include PTSD.  The claims file should be made available to and reviewed by the examiner prior to the examination.  All necessary tests should be conducted.

The examiner should provide a diagnosis for any psychiatric disorder found, to include PTSD.  The examiner should specifically state whether the Veteran meets the diagnostic criteria for PTSD.  If so, the examiner should express whether any verified stressor is adequate to support a diagnosis of PTSD, and whether the Veteran's symptoms are related to the verified stressor.

For any psychiatric disorder other than PTSD that is diagnosed, the examiner should specifically state whether it is at least as likely as not that the psychiatric disorder is related to active service.

The rationale for all opinions expressed should be provided.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

3.  Thereafter, the RO should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


